1    Paul S. Seabrook - SBN: 296286
     Seabrook Law Offices
2    2055 Junction Ave. Ste. 138
     San Jose, CA 95131
3
     Ph: 408-879-9039
4    E-mail: bankruptcy@seabrooklawoffices.com

5    Attorney for Debtor(s)
     BELLA VIERRA
6

7

8                                 UNITED STATES BANKRUPTCY COURT
9                                 NORTHERN DISTRICT OF CALIFORNIA
10                                            SAN JOSE DIVISION
11

12   In Re:                                                 Case No.: 19-51444-MEH
13                                                          CHAPTER 13
     BELLA VIERRA
14                                                          DECLARATION OF DEBTOR IN SUPPORT
                                                            OF MOTION TO EXTEND AUTOMATIC
15                                                          STAY
16                              Debtor(s).

17

18

19
20

21

22   I, BELLA VIERRA, DECLARE:
23            1. I am the debtor in the above captioned case.
24            2. I filed for bankruptcy protection on July 18, 2019.
25            3. I previously filed a bankruptcy on January 2, 2017 (Case No. 17-10003- Western District
26               of Texas).
27            4. My previous bankruptcy was dismissed on May 17, 2019.
28

                                                      -1-
                                             DECLARATION OF DEBTOR
 Case: 19-51444        Doc# 13-1     Filed: 07/29/19    Entered: 07/29/19 09:35:56     Page 1 of
                                                 2
1           5. The previous bankruptcy was dismissed upon the motion of the Chapter 13 Trustee for

2              Motion to Dismiss Case for Failure to Make Plan Payments.

3           6. I fell behind on my Chapter 13 Plan payments due to a temporary loss of income from

4              my job and my rental income.

5           7. I believe that I will be able to confirm a plan expeditiously now as I have replaced this

6              income and the only issue is a modest amount of arrears on my home.

7           8. I have filed this new bankruptcy in order to get the financial relief bankruptcy provides

8              and this filing is in good faith.

9

10          I declare under penalty of perjury the foregoing is true and correct and would so testify.

11

12   Dated: July 29, 2019

13                                                        ___/s/ Bella Vierra _______
                                                          Bella Vierra, Debtor
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    -2-
                                           DECLARATION OF DEBTOR
 Case: 19-51444      Doc# 13-1      Filed: 07/29/19    Entered: 07/29/19 09:35:56        Page 2 of
                                                2
